In the Supreme Court of Georgia



                               Decided: April 22, 2021


    S21Y0705. IN THE MATTER OF MAJD M. GHANAYEM.


     PER CURIAM.

     This disciplinary matter is before the Court on the Report and

Recommendation of the State Disciplinary Review Board addressing

a Notice of Reciprocal Discipline issued to Respondent Majd M.

Ghanayem (State Bar No. 221849) pursuant to Rule 9.4 of the

Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). After

personal service was unsuccessful and the State Bar properly

followed the preliminary steps preceding service by publication,

Ghanayem was properly served by publication pursuant to Bar Rule

4-203.1 (b) (3). He has not filed any objection to the imposition of

reciprocal discipline, which arose out of a Judgment of Disbarment

entered against Ghanayem by the State Bar of Texas, District 14

Grievance Committee Evidentiary Panel 14-1 (“Evidentiary Panel”)
on December 19, 2019. After a hearing, at which Ghanayem was

present, the Evidentiary Panel found that Ghanayem lived in Taylor

County, Texas and was licensed to practice law in Texas; that in

2015, a Texas client hired Ghanayem to file an involuntary

relinquishment of parental rights action against the biological

father of her son; that Ghanayem neglected the legal matter

entrusted to him by failing to file a petition for an involuntary

relinquishment of parental rights until March 2017; that Ghanayem

failed to keep the client reasonably informed about the status of her

matter and failed to promptly respond to reasonable requests for

information; and that Ghanayem engaged in conduct involving

dishonesty, fraud, deceit or misrepresentation by misrepresenting

the status of the matter to his client and by providing her with a

fraudulent order and forged signature of a judge. The Evidentiary

Panel found that by his conduct Ghanayem violated various Texas

Disciplinary Rules of Professional Conduct relating to his failure to

provide competent and diligent representation, his failure to

communicate with his client, and his dishonest conduct in forging a

                                 2
court order. Based on a review of the disciplinary procedures and

rules in Texas and the corresponding disciplinary procedures and

rules in Georgia, the Review Board concluded that disbarment

would be an appropriate level of discipline in Georgia for similar

misconduct and found no basis for recommending anything other

than substantially similar discipline. See Georgia Rules of

Professional Conduct, Rule 9.4 (b) (3) (i) - (vi). Thus, the Review

Board recommends that the Court disbar Ghanayem, who has been

a member of the Texas Bar since 2011 and the Georgia Bar since

December 2013. Neither Ghanayem nor the State Bar has filed

objections to the Review Board’s report. Having reviewed the record,

we agree with the Review Board that disbarment is the appropriate

sanction in this reciprocal discipline matter. Accordingly, it is

ordered that the name of Majd M. Ghanayem be removed from the

rolls of persons authorized to practice law in the State of Georgia.

Ghanayem is reminded of his duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.



                                 3